     Case 3:20-cv-00074-MMD-WGC Document 20 Filed 09/29/20 Page 1 of 1




1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                   ***
6      DAVID SCOTT BENOIT,                                Case No. 3:20-cv-00074-MMD-WGC
7                                     Plaintiff,                       ORDER
               v.
8

9      ZURICH, et al.,
10                                Defendants.
11

12            This action was filed on February 04, 2020. (ECF No. 1.) The Court issued a notice

13    of intent to dismiss pursuant to Fed. R. Civ. P. 4(m) unless proof of service was filed by

14    July 01, 2020. (ECF No. 17.) Plaintiff asked for an extension to file proof of service while

15    he sought legal representation. (ECF No. 18.) The Court granted the motion, and gave

16    Plaintiff until September 28, 2020, to file proof of service. (ECF No. 19.) The Court warned

17    Plaintiff “[f]ailure to file proof of service may result in dismissal of the action without

18    prejudice” and that “[t]here shall be no further extensions granted barring unforeseen and

19    extenuating circumstances . . ..” (Id.) To date, no proof of service has been filed as to any

20    Defendant and Plaintiff has failed to show good cause why this action should not be

21    dismissed without prejudice for failure to effect timely service pursuant to Fed. R. Civ. P.

22    4(m).

23            Accordingly, it is ordered, adjudged, and decreed that this action is dismissed

24    without prejudice.

25            DATED THIS 29th day of September 2020.

26

27                                                 MIRANDA M. DU
                                                   CHIEF UNITED STATES DISTRICT JUDGE
28
